DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: HOLDING ATTACHMENT FOR DENTURE ABUTMENT.
Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 7/27/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganley et al (US 20090130634).
Re 1. 	Ganley discloses
a holding portion (where 124 shafts are inserted in 122) with a round or substantially round columnar hole shape (Shaft 124 has a round cross-section (shaft 90 may have any cross-sectional shape such as hexagonal or octagonal, although it is preferable that it has a round cross-section. Shaft 90 may be snapped into frameworks 80 and 82. Alternatively, shaft 90 may contain a groove that extends about its circumference to receive a set screw or other structure.)) in which the held portion of the material before cutting is inserted; and
	a mounting portion (122) that is mounted on a work mount of a cutting machine (56); wherein 
	the mounting portion includes:
	at least one pin (as shown in Figs. 21-22, there is one large round pin in the middle of the bottom of 122) that is inserted in at least one pin insertion hole in the work mount of the cutting machine (56); and
	at least one engagement portion (as shown in Figs. 21-22, there two smaller round pins that are located next to one large center pin at the bottom of 122) that is engaged with at least one rotation stopper provided in the work mount of the cutting machine (56);
	the position reference portion of the material (a notch located on the shafts of 124 in Fig. 20 (Shaft 90 may be snapped into frameworks 80 and 82. Alternatively, shaft 90 may contain a groove that extends about its circumference to receive a set screw or other structure.))) before cutting is recessed from a round or substantially round columnar outer peripheral surface of the held portion; and
	the held portion includes a fitting portion (IG. 16 shows sub-blank 94 having a notch 102 thereon for attachment to framework 98.) fit to the position reference portion of the material a notch located on the shafts of 124 in Fig. 20 (Shaft 90 may be snapped into frameworks 80 and 82. Alternatively, shaft 90 may contain a groove that extends about its circumference to receive a set screw or other structure.))) before cutting.
	Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726